DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This application is being examined in the *Pro-Se Examination Unit (Art Unit 3649).  Please do not hesitate to contact me at 571-272-2823 if you have any questions regarding this correspondence and/or your response to the Office Action.

Response to Amendment
Examiner acknowledges substitute specification filed on 11/20/20, which has been entered; as well as cancellation of claims 4-8 is also acknowledge.  Consequently, claims 1-3 are currently pending.
	
Claim Objections
Claim 2 is objected to because of the following informalities:  Claims must be drafted as a single sentence.  Appropriate correction is required.  
Furthermore, the applicant is reminded that claims should be arranged in order of scope so the first claim presented is the broadest;  And consistent terminology should be used in both the patent disclosure and the claims.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships required to implement all the functionality of the method claimed in claims 1-3 is lacking in currently presented claims.
  
Claims 1-3 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  The claims must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim Rejections - 35 USC § 101
35 USC § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-3 are rejected under 35 USC § 101 because it is directed to non-statutory subject matter. The rationale for this finding is explained below. 
The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas (see Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 134 S. Ct. 2347 (2014)). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.
Step 1 of the test: When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. 
Here, the claimed invention of claims 1-3 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Therefore, claims 1-8 are statutory under 35 USC § 101 in view of step 1 of the test. 
Step 2A of the test: If the claim falls within one of the four statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). Here, the claims 1-3 are directed to an abstract idea of providing an incentive to answer questions correctly. The limitations, as recited in the independent claims, are similar to an idea ‘of itself’ found by the courts to be abstract ideas (e.g., obtaining and comparing intangible data in CyberSource; and certain methods of organizing human activities thus an idea itself).
The elements in the independent claim 1 which set forth or describe the abstract idea of providing an incentive to answer questions correctly are “A learning and motivation booster application apparatus that displays questions, take responses and provide motivational/rewarding opportunities to users.” Claim 2 requires “An apparatus that accepts input units that are either digital/text in nature or voice of user.” And claim 3 states “An apparatus that allows users to set rules, objectives, thresholds etc. to be met by student/learner.”  Similarly to CyberSource, the steps of claims obtain and compare intangible data (question answer application on computing device). Therefore, claim 1 is non-statutory under 35 USC § 101 in view of step 2A of the test because it is directed to a judicial exception. 
Step 2B of the Test: If the claim is directed to a judicial exception, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the judicial exception itself in order for the claim to be patent eligible under 35 USC § 101. Here, the additional elements of independent claim 1-3 do not exist.  Therefore, claim 1-3 are non-statutory under 35 USC § 101 in view of step 2B of the test because it does not recite significantly more than the judicial exception. 
Note: Should the applicant amend claims to include additional elements that perform the claimed method steps, the applicant’s specification provides support for any and all amendments (for example, in ¶¶ 26-29).  Amending claims to include additional elements that perform the method step, however, does not guarantee that those additional elements provide significantly more than the judicial exception itself. 
Conclusion in view of the Test: Independent claims are rejected as directed to a judicial exception, and it is, therefore, ineligible to be patented under 35 USC § 101 in view of the test. 
		

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nova (US Patent 9,358,450; referred to hereinafter as Nova).
Claim 1:	Nova disclose a learning and motivation booster application apparatus that displays questions, take responses and provide motivational/rewarding opportunities to users (cols. 10-12: 11-5 & cols 13-14: 15-65, discloses a question application with rewarding for correct reply).
Claim 2:	Nova disclose that apparatus accepts input from user that is either digital/text in nature or voice of user (figure 13 and col. 17: 1-44, wherein user answers the question via digital input interacting with the device).
Claim 3:	Nova disclose allowing users to set rules, objectives, thresholds to be met by student/learner (col. 19: 5-63).

Additional Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shulman (20070231780) refers to displaying a first question related to a chosen category in a first round and instituting steps (a) and (b) where step (a) is providing a first set of answer choices corresponding to the first question, wherein the set of answer choices comprises at least one correct answer to the first question and step (b) is receiving a selected answer choice. The method can also include initiating a video game for a predetermined period of time on the display in response to the selected answer choice being the at least one correct answer and proceeding to a second round after the predetermined period of time and providing a remedial lesson corresponding to the subject matter of the first question in response to the selected answer choice not being he at least one correct answer. Further, the method can include displaying a second question after the remedial lesson related to the category, receiving a second selected answer, and initiating the video game for the predetermined period of time on the display in response to the second selected answer being the at least one correct answer; otherwise proceeding to the second round. Still further, the method can comprise starting the second round by displaying a third question on the display and repeating the steps (a) and (b) and generating a report based on a record of the questions and the corresponding chosen answers, wherein the report is provided to an instructor.
Grimes (20140255889) refers to providing a comprehensive integrated education system. It is implemented through a cloud-computing platform, linking together learning and assessment systems, which provide learning, education, and evaluation services for a user, and reward systems, which provide rewards for a user for successfully completing learning and education processes, which are connected to the cloud-computing platform. In some embodiments, a user is a student, and a desired reward is access to certain features on the student's electronic computing device. The gateway system ensures that the student correctly answers certain test questions which have been appropriately chosen before unlocking those features.
Su (20210174696) refers to ritual sense design principles of educational game software, including: the ritual sense design of educational game software needs to match the educational content, match the user's background, match the ceremonial occasion, match the achievements and prize levels, match the award category, and make full use of text, pictures, videos, sound effects, dubbing, Hyun color, colorful ribbon, special effects, adding points, etc.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Furthermore, the Examiner would like to explicitly reiterate, that when responding to this Office Action, please keep the following in mind:
Pay close attention to any deadlines for response and fees set forth in this action.  Fees cannot be waived and deadlines cannot be changed.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/).
Sample format for responding to an Office Action can be found on the following page:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

*Pro Se Examination Unit is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publicly available educational resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649